Exhibit 10.1

February 15, 2008

Noble International, Ltd.

840 W. Long Lake, Suite 601

Troy MI 48098

Attention: David J. Fallon, CFO

 

  Re: Waiver Letter (“Waiver”) under the Noble International, Ltd. Sixth Amended
and Restated Credit Agreement dated as of December 11, 2006 (as amended or
otherwise modified from time to time, the “Credit Agreement”) among Noble
International, Ltd. (“Borrower”), the Lenders parties thereto from time to time
and Comerica Bank, as Agent for the Lenders (the “Agent”).

Ladies and Gentlemen:

Reference is made to the Credit Agreement. Except as specifically defined to the
contrary herein, capitalized terms used in this Wavier shall have the meanings
given them in the Credit Agreement.

1. You have requested that the Lenders waive any Default or Event of Default
arising from the Borrower’s failure to comply with the provisions of Sections
7.11 (Senior Debt to EBITDA Ratio) and 7.12(b) (Consolidated EBITDA to Interest
Ratio) of the Credit Agreement for the fiscal quarter ended December 31, 2007.

Based on the Agent’s receipt of the approval of the requisite Lenders (as
attached to this Waiver) and subject to the terms and conditions of this Waiver,
the Agent hereby confirms, for and on behalf of the Lenders, the waiver by the
requisite Lenders of any Default or Event of Default arising solely from the
Borrower’s failure to comply with the provisions of Sections 7.11 and 7.12(b) of
the Credit Agreement for the fiscal quarter ended December 31, 2007; provided
however, that the Waiver with respect to this Section 1 shall expire and be of
no further force and effect, on March 1, 2008, unless prior to March 1, 2008 the
Borrower delivers to the Agent a fully executed commitment letter evidencing the
commitment of investors reasonably acceptable to the Majority Lenders to invest
not less than $35,000,000 in new equity or Subordinated Debt in Borrower not
later than April 1, 2008 (all on terms reasonably acceptable to the Majority
Lenders). The Borrower hereby agrees to apply the Net Cash Proceeds of such
subordinated debt or equity issuance to the prepayment of the Term Loan. If the
Borrower so delivers such an executed commitment letter, then the Waiver with
respect to this Section I shall continue through April 1, 2008. After April 1,
2008, the Waiver shall expire and be of no further force and effect. Upon the
expiration of the Waiver, the Agent and the Lenders shall have all of the rights
and remedies available to them under the Credit Agreement and the other Loan
Documents.

2. This Waiver shall become effective (according to the terms hereof) on the
date that the following conditions shall have been satisfied:

 

  (a) Agent shall have received via facsimile (followed by the prompt delivery
of original signatures) counterpart originals of this Waiver, in each case duly
executed and delivered by the Agent, the Borrower and the Lenders.



--------------------------------------------------------------------------------

  (b) Agent shall have received the Acknowledgment of Guarantors, executed and
delivered by each Guarantor in the form attached to this Waiver as Attachment 1.

 

  (c) Borrowers shall have paid (i) to the Agent for pro rata distribution to
the Lenders that have consented to this Waiver by 5 p.m. eastern time,
February 15, a nonrefundable waiver fee in an amount equal to 25 basis points on
each such Lenders’ Percentage of the Revolving Credit Aggregate Commitment and
the aggregate principal amount outstanding under the Term Loan, (ii) to Agent,
for distribution to the Lenders, as applicable, all interest, fees and other
amounts, if any, due and owing to the Agent and the Lenders as of the date of
this Waiver.

3. Borrower hereby represents and warrants that, after giving effect to the
waivers contained herein, (a) the representations and warranties set forth in
Sections 6.1 through 6.24, inclusive, of the Credit Agreement are true and
correct in all material respects on and as of the date hereof (other than any
such representation or warranty which expressly speaks only as of a different
date); and (b) as of the date hereof, no Default or Event of Default has
occurred and is continuing.

4. Except as expressly specifically set forth herein, this Waiver shall not be
deemed to amend or alter in any respect the terms and conditions of the Credit
Agreement (including without limitation all conditions and requirements for
Advances and any financial covenants) or any of the other Loan Documents, or to
constitute a waiver or release by any of the Lenders or the Agent of any right,
remedy, Collateral, Default or Event of Default under the Credit Agreement or
any of the other Loan Documents, except to the extent specifically set forth
herein. Furthermore, this Waiver shall not affect in any manner whatsoever any
rights or remedies of the Lenders or the Agent with respect to any other
non-compliance by the Borrower with the Credit Agreement or the other Loan
Documents, whether in the nature of a Default or Event of Default, and whether
now in existence or subsequently arising, and shall not apply to any other
transaction.

5. This Waiver shall be a contract made under and governed by the internal laws
of the State of Michigan, and may be executed in counterpart, in accordance with
Section 13.10 of the Credit Agreement.

[Remainder of Page Intentionally Left Blank]

 

2



--------------------------------------------------------------------------------

By signing and returning a counterpart of this letter to the Agent, the Loan
Parties acknowledge their acceptance of the terms of this Waiver. This Waiver
shall not become effective unless and until countersigned by the Loan Parties
and returned to the Agent.

 

Very truly yours,

COMERICA BANK, as Agent

By:

 

/s/ James Q. Goudie

Its:

  VP-AGM

Acknowledged and Accepted

as of February 15, 2008:

 

NOBLE INTERNATIONAL, LTD.

By:

 

/s/ David J. Fallon

Its:

  CFO

 

Signature Page to Waiver Letter

(825267)



--------------------------------------------------------------------------------

AUTHORIZATION OF CONSENT

The undersigned Lender hereby consents to the matters specified above on the
terms and conditions set forth in the attached form of Waiver and authorizes the
Agent to issue the foregoing Waiver to the Loan Parties.

 

LENDER: NATIONAL CITY

By:

 

/s/ Horst Sherriff

Name:

  Horst Sherriff

Date:

  February 15, 2008

 

Signature Page to Waiver Letter

(82567)



--------------------------------------------------------------------------------

AUTHORIZATION OF CONSENT

The undersigned Lender hereby consents to the matters specified above on the
terms and conditions set forth in the attached form of Waiver and authorizes the
Agent to issue the foregoing Waiver to the Loan Parties.

 

LENDER: BMO Capital Markets Financing, Inc.

By:

 

/s/ William Thomson

Name:

  William Thomson

Date:

  February 15, 2008

 

5



--------------------------------------------------------------------------------

AUTHORIZATION OF CONSENT

The undersigned Lender hereby consents to the matters specified above on the
terms and conditions set forth in the attached form of Waiver and authorizes the
Agent to issue the foregoing Waiver to the Loan Parties.

 

LENDER: J.P. Morgan Chase, N.A.

By:

 

/s/ Thomas Lakocy

Name:

  Thomas Lakocy

Date:

  February 15, 2008

 

6



--------------------------------------------------------------------------------

ATTACHMENT 1

ACKNOWLEDGMENT OF GUARANTORS

Each of the undersigned, being an authorized officer of the guarantors listed
below (collectively, the “Guarantors”) hereby acknowledge that (a) such
Guarantor executed a Second Amended and Restated Guaranty dated as of
October 12, 2006 (“Guaranty”) and that certain Reaffirmation of Loan Documents
dated as of December 11, 2006, pursuant to which such Guarantor guaranteed the
obligations of the Borrower under that certain Noble International, Ltd. Sixth
Amended and Restated Credit Agreement dated as of December 11, 2006 (as amended
or otherwise modified from time to time, the “Credit Agreement”), among Noble
International, Ltd. (“Borrower”), the Lenders parties thereto from time to time
and Comerica Bank, as Agent for the Lenders (the “Agent”) and (b) Borrower, the
Lenders and the Agent have executed the Waiver to the Credit Agreement dated as
of date hereof (the “Waiver”). Each of the undersigned hereby ratifies and
confirms its obligations under the Credit Agreement and the Guaranty and agrees
that the Guaranty remains in full force and effect. Capitalized terms not
otherwise defined herein will have the meanings given in the Credit Agreement.
This acknowledgment shall be governed by and construed in accordance with the
laws of, and be enforceable in, the State of Michigan.

Dated as of February 15, 2008.

 

NOBLE COMPONENTS & SYSTEMS, INC., NOBLE ADVANCED TECHNOLOGIES, INC., NOBLE TUBE
TECHNOLOGIES, LLC, NOBLE LOGISTIC SERVICES, INC., NOBLE METAL PROCESSING-OHIO,
LLC, PULLMAN INDUSTRIES, INC., PULLMAN INVESTMENTS LLC, PULLMAN INDUSTRIES OF
INDIANA, INC., NOBLE MANUFACTURING GROUP, INC., NOBLE METAL PROCESSING, INC.,
NOBLE LAND HOLDINGS, INC., PROTOTECH LASER WELDING INC., NOBLE SWISS HOLDINGS,
LLC NOBLE METAL PROCESSING-NEW YORK, INC. NOBLE METAL PROCESSING-KENTUCKY, G.P.
TAILOR STEEL AMERICA, LLC NOBLE TSA, LLC

By:

 

/s/ David J. Fallon

Name:

  David J. Fallon

Title:

  Chief Financial Officer of each of the foregoing entities

 

Acknowledgment of Guarantors

(82567)